Citation Nr: 0934300	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-19 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the Veteran's income is a bar to payment of non-
service-connected disability pension and special monthly 
pension (SMP).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and S.R., his in-home caregiver


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran was born in October 1932, and had active service 
from August 1953 to August 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied payment of pension with SMP on the basis that 
the Veteran's income exceeded the maximum annual limit set by 
law for disability pension at the aid and attendance rate.

The Veteran provided testimony at an August 2009 
videoconference hearing before the undersigned Veterans Law 
Judge sitting in Washington, D.C.  A transcript is associated 
with the file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of calculation of annual income is herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is needed by the appellant.



FINDINGS OF FACT

1.  The testimony rendered before the undersigned Judge by 
the Veteran and his in-home attendant regarding the rate at 
which the Veteran paid the in-home attendant for home health 
care in 2007 and 2008 is credible.

2.  The Veteran's payments to the in-home attendant in 2007 
and 2008 should be taken into account when calculating the 
Veteran's countable income for those years.


CONCLUSION OF LAW

The Veteran's income is not a bar to payment of non-service-
connected disability pension and special monthly pension for 
2007 and 2008, as it does not exceed the maximum annual 
pension rates for those years.  38 U.S.C.A. §§ 101, 1502, 
1503, 1521 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.273, 3.351, 3.400 (2009); M21-1, Part I, 
Appendix B.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In November 2007, VA sent the Veteran a letter informing him 
of its decision regarding his claim for pension.  It included 
an explanation of the basis for denial, as well as the types 
of evidence needed to substantiate his claim.  Additional 
letters, including a May 2009 letter, described the remaining 
evidence that was lacking in his claim and advised him to 
send any additional evidence to the RO.

The Board acknowledges that the content of the November 2007 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
It is clear that the Veteran was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the November 2007 decision letter, June 2008 SOC, 
and June and July 2009 SSOCs explained the basis for the RO's 
action, and the SOC and SSOCs provided him with additional 
60-day periods to submit more evidence.  In addition, the 
Veteran participated in a videoconference hearing before the 
undersigned Judge in August 2009 and demonstrated through his 
testimony and submission of additional evidence that he was 
aware of the type of evidence required to substantiate his 
claim.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier, nor has he 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, this case turns on the 
Veteran's income and medical expense data, and he has been 
advised, both by correspondence and at his hearing before the 
Board, of the importance of his furnishing it to VA.  All 
reasonable efforts have been made to assist the Veteran in 
the development of his claim.  In so finding, it is noted 
that VA's duty to assist also includes obtaining additional 
evidence regarding the Veteran' medical expenses, as 
discussed in the Remand portion of this decision.

II.  Whether the Veteran's Income is Bar to Payment of 
Pension

The law authorizes the payment of a pension to a veteran who 
has the requisite wartime service, and who is either 
permanently and totally disabled from non-service-connected 
disability not due to the veteran's own willful misconduct, 
or is 65 years of age or older.  38 U.S.C.A. §§ 1502, 1513, 
1521.  38 U.S.C.A. § 1521 further provides for an increased 
rate of pension, in the form of a special monthly pension, 
when an otherwise eligible veteran is in need of regular aid 
and attendance or has a disability rated as permanent and 
total and (1) has an additional disability or disabilities 
ratable at 60 percent, or (2) is permanently housebound.  38 
U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3.351(b), 
(c), and (d).

The veteran who meets the wartime service requirements will 
be paid the maximum rate of pension, reduced by the amount of 
his countable income.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 
3.273.  Payments from any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. § 
3.271.  Exclusions from countable income include medical 
expenses.  38 C.F.R. § 3.272 (g).  For the purpose of 
determining initial entitlement, the monthly rate of pension 
shall be computed by reducing the applicable maximum pension 
rate by the countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. § 
3.273(a).  Nonrecurring income (income received on a one-time 
basis) will be counted, for pension purposes, for a full 12-
month annualization period following receipt of the income.  
38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of the VA Adjudication 
Manual, M21-1, and is to be given the same force and effect 
as if published in VA regulations.  See 38 C.F.R. § 3.21.  
The maximum annual pension rate is adjusted from year to 
year.  Effective December 1, 2006, the MAPR for an unmarried 
veteran with aid and attendance and no children was $18,234.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  
Effective December 1, 2007, the MAPR was $18,654.  Id.

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends that he is entitled to 
both basic pension and SMP, based on his need for aid and 
attendance, due to his various non-service-connected 
disabilities.  The RO denied an award of pension in November 
2007 because the Veteran's income exceeded the MAPRs set for 
2007 and 2008, described above.  The 2007 Social Security 
Benefit Statement (Form SSA-1099) lists the Veteran's net 
benefits for that year as $19,806.00.  Further, $1,122.00 in 
Medicare premiums were deducted from his Social Security 
income payments, leaving a gross benefit amount of 
$18,684.00.  There is no Social Security Benefit Statement 
for 2008.  According to his October 2007 VA Form 21-526, the 
Veteran had not worked since November 2005, and he was not 
receiving income other than his Social Security benefits.  In 
calculating the Veteran's countable income, the RO did not 
deduct the Veteran's claimed medical expenses, as detailed in 
a February 2008 Medical Expense Report, because some of them 
were dated prior to the date the pension claim was received, 
and others were not documented with receipts.  

The largest medical expense claimed by the Veteran was that 
which he paid for home health care.  Specifically, he alleged 
in a June 2008 letter that he paid an in-home attendant 
$6,507 per year for home health care.  The in-home attendant, 
S.R., provided two signed statements, in January 2008 and 
June 2008, wherein she stated that the Veteran paid her $125 
per week in 2007 and 2008 for home health care, in addition 
to providing room and board.  Moreover, the in-home attendant 
provided sworn testimony at the August 2009 Board hearing.  
She stated that the Veteran has been paying her $125 per week 
for home care in 2007, 2008, and 2009.  Among her duties, she 
testified that she administered insulin shots to the Veteran 
four times per day, assisted him with bathing, and driving, 
and did all his necessary shopping.  

In the revised version of the Adjudication Manual (Manual 
Rewrite), M21-1MR, it is provided that documentation of in-
home attendant fees should consist of the provider's billing 
statement, a bank statement, receipts, or the like.  M21-1MR, 
Part V, Subpart i, Chapter 3, Section D, Para. 13i.

The Board notes that the RO sent a letter to the Veteran in 
May 2009 requesting documentation of his payments to the in-
home attendant and requesting a description of the services 
provided by the attendant.  The Board finds that the 
description of services provided by the attendant herself at 
the August 2009 Board hearing qualifies as medical or nursing 
services for the purpose of exclusion from income as aid and 
attendance expenses.  Also, the Board notes a February 2008 
Informal Conference at the RO wherein the Veteran stated that 
he did not have receipts for his payments to the in-home 
attendant, because he paid her in cash.  Then, at the August 
2009 Board hearing, the Veteran stated he had sent check 
stubs showing payment to S.R. to the RO in July 2009.  
However, there are no check stubs reflecting payment to the 
in-home attendant associated with the claims file.  

In any case, despite the lack of documentation, the Board 
finds the testimony of the Veteran and the in-home attendant 
regarding the rate at which the Veteran paid the in-home 
attendant for home health care in 2007 and 2008 to be 
credible.  In so finding, the Board notes that excluding $125 
per week for the expense of home health care from the 
Veteran's countable income would put him well under the MAPRs 
for 2007 and 2008.  However, given the Veteran's testimony 
and prior submissions regarding various other medical 
expenses, the Board does not have enough information to 
precisely calculate the Veteran's exact countable income, and 
thus, his pension rate, at this time.  The information 
necessary to make these calculations is discussed in the 
REMAND section below.

In summary, finding the Veteran to be honest and credible, we 
believe a reasonable doubt is raised which must be resolved 
in his favor.  Accordingly, without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that the Veteran's home health 
care expenses are valid, requiring deduction of the sums paid 
from his countable income for pension purposes.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  The Veteran is 
cautioned that he must cooperate with the RO in providing 
proper documentation of any expenses for which he desires 
consideration in his future annual income calculations. 


ORDER

The Veteran's income is not a bar to entitlement to non-
service-connected disability pension and special monthly 
pension, based upon evidence of excludable in-home health 
care payments; to this extent, the appeal is allowed.  


REMAND

The Board is of the opinion that VA's duty to assist includes 
attempting to obtain additional documentation of the 
Veteran's medical expenses under the facts and circumstances 
of this case.

At the August 2009 Board hearing, the Veteran testified that, 
in addition to the in-home health care expenses, he paid $65 
per month to VA for prescriptions, had $96.40 per month 
automatically deducted from his Social Security payments for 
Medicare, and had paid for various prescriptions at Walmart.  

The Medicare deductions are reflected in the Social Security 
Benefits Statement, although there is no such statement for 
2008.  In addition, while the claims file does contain a 
printout of prescription costs from VA, some of the dates of 
re-fill are after the date of claim for pension.  Finally, 
although the Veteran testified that he had submitted receipts 
from Walmart to the RO, there are no copies of the receipts 
in the claims file.  Therefore, the Board finds that VA's 
duty to assist includes attempting to obtain this additional 
documentation of the Veteran's medical expenses so that an 
accurate countable income and pension rate can be calculated.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran to obtain a copy 
of his 2008 Social Security Benefits 
Statement, any copies of Walmart 
prescription receipts dated in 2007 and 
2008, and any printout or receipts of VA 
prescription costs for 2007 and 2008.  If 
he is unable to provide VA prescription 
costs for both years and including all 
dates of re-fill, records should be 
obtained from the appropriate VA 
outpatient pharmacy.  

2.  The Veteran's countable income and 
pension rate should be re-calculated once 
the above documentation is obtained.  The 
re-calculation should also take into 
account the above decision regarding the 
Veteran's in-home health care payments in 
the amount of $125 per month.  Note:  The 
date of his original pension claim was in 
October 2007.

3.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  The Veteran and his representative 
should then be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


